Citation Nr: 0411770	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  95-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

Entitlement to service connection for a right knee condition 
and nerve damage to the right leg.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from February 1982 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied, in part, service 
connection for a right knee disability and nerve damage to 
the right leg.

Appellant testified in a hearing before the RO in August 1994 
and in a Travel Board hearing in May 1998.  The Board 
remanded the claim back to RO for further development in 
February 1999.  That development has been accomplished, and 
the file has been returned to the Board for appellate review.

At the time the case was previously at the Board, service 
connection was claimed for right ankle pathology.  While the 
case was undergoing development, service connection for right 
ankle pathology was granted.  This represents a complete 
grant of the benefits as to that issue, and so the decision 
herein is limited to the issue on the title page.  A claim 
for a total rating based on  individual unemployability was 
denied by recent rating action.  There is no disagreement 
with that action and that issue is not before the Board.

The appellant is entitled to have the claim adjudicated by 
the Veterans Law Judge who presided at the Travel Board, and, 
if that Veterans Law Judge is no longer available to 
adjudicate the claim, the appellant is entitled to request 
another Board hearing.  In this case, the Travel Board Judge 
who presided at appellant's Travel Board hearing is no longer 
with the Board.  Appellant was advised by letter in March 
2004 of his entitlement to another hearing, but has not 
responded.  The Board will accordingly proceed with appellate 
review based upon the evidence in the file. 




FINDINGS OF FACT

1.  Appellant sustained his right knee injury several years 
after his discharge from military service.  There is no 
competent evidence of chronic knee pathology in service.

2.  The claimed nerve damage to appellant's right leg was not 
shown in service.  Pathology began several years after 
appellant's discharge from military service.


CONCLUSION OF LAW

Appellant's right knee disorder and claimed nerve damage to 
the right leg were not incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and notice was completed as noted below.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100  (West 2000)) 
became law.  VA has also redefined the provisions of 38 
C.F.R. § 3.159 in view of the new statutory changes.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This appeal was pending before the Board on the date of 
enactment of the VCAA.  The Board accordingly applies the 
VCAA to the instant case.

The Board remanded the claim to RO for further development in 
February 1999, prior to enactment of the VCAA.  In January 
2002, after enactment of the VCAA and prior to the 
readjudication of the claim, RO sent appellant a VCAA letter 
that informed appellant about the provisions of the VCAA and 
specifically noted the evidence that RO was still pursuing 
and the evidence that would be required from the appellant.  
The Board accordingly finds that VA has no outstanding duty 
to notify appellant of any further information or evidence 
needed.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003). RO has obtained service 
medical records, VA treatment records, Social Security 
records, and treatment records from every private medical 
provider identified by appellant.  Appellant has also had the 
opportunity to testify before the RO and before the Travel 
Board.  The Board accordingly finds that VA has no 
outstanding duty to assist appellant in the development of 
this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Compliance with Remand

In accordance with the remand, RO contacted appellant for the 
names and addresses of private providers, obtained VA medical 
records from St. Albans (medical records from Fort Hamilton 
deal only with the ankle disability and are thus not relevant 
to this claim), and obtained records from the Social Security 
Administration.  RO then readjudicated the claim and 
furnished appellant with an updated SSOC detailing the 
reasons for the continued denial.  The Board finds that RO 
has substantially complied with the remand instructions and 
that the case can accordingly proceed to appellate review.  
Stegall v. West, 11 Vet. App. 268 (1968).

III.  Factual Background

Appellant testified before RO in August 1994 in regard to his 
claims for service connection for right ankle disability and 
right knee disability.  Most of the testimony relates to the 
ankle injury.  In relevant part, appellant testified that he 
tore cartilage in his right knee in September 1982 while 
stationed in Okinawa.  Appellant testified that he was 
discouraged from seeking treatment while in the Marine Corps, 
and that the pain eventually subsided.  Appellant testified 
that joined the New York City Transit Police several months 
after discharge; the Police Department entrance physical did 
not identify a right knee disability, and appellant was able 
to satisfy the entrance requirement of running up three 
flights of stairs.  Appellant testified that he had no right 
knee problems in his police work until he suffered an on-duty 
knee trauma in June 1991.  Appellant stated that the nature 
of the trauma was as follows: in June 1991 appellant tripped 
over a bottle while going down stairs and twisted his ankle; 
to keep from falling down the stairs, appellant grabbed for 
the banister and struck the banister with his right knee.  
Appellant testified that he subsequently underwent right knee 
surgery in August 1992, and that his surgeon at the time 
remarked that there appeared to have been a previous injury 
to that knee.  Appellant stated that he currently has "nerve 
damage in the leg" but did not define the nature of that 
damage.

Appellant also testified before the Travel Board in May 1998; 
again, most of the testimony relates to the ankle injury.  In 
relevant part, appellant stated that he suffered a cartilage 
pull in his right knee while playing football in the Marine 
Corps in late 1982 or early 1983, and that this was the only 
time prior to 1991 that he could have suffered a knee injury.  
In regard to nerve damage, appellant testified that after his 
right knee surgery (in 1992) it was noted that appellant 
could not spread the toes in his right foot; "it's got some 
nerve problems but it should have been seriously handled in 
the military."  Appellant testified that he had no ankle, 
knee, or leg problems prior to his military service.

Appellant submitted a statement (undated) in which he 
asserted that his surgeon in 1992 had noticed evidence of an 
old injury to the right knee; appellant enclosed an operative 
record by Dr. B.L.G. stating, "There was a previous tear of 
the anterior horn of the medial meniscus and there was a 
balanced rim remaining."  Appellant's statement asserts that 
this previous meniscal tear must have been incurred in 
service, since the only previous injuries to his right knee 
were an incident in Boot Camp in 1982 and the incident in 
Okinawa in 1983.

Appellant's service medical records are on file.  There is no 
notation of any treatment for a right knee disorder or nerve 
damage.  Appellant's discharge physical does not mention any 
problem related to the right knee or to the nervous system.

Medical records supporting appellant's pension from the 
Social Security Administration (SSA) are on file.   In a 
sworn statement to SSA in April 1994, Dr. B.L.G. stated that 
appellant injured his right knee at work in June 1991; Dr. 
B.L.G. did not mention a previous injury as a contributing 
factor.   Dr. B.L.G. also noted that a magnetic resonance 
imaging (MRI) examination performed in June 1993 revealed a 
herniated disc at the L4-L5 level, which causes pain to 
radiate into the right lower extremity.  Dr. B.L.G. expressed 
an opinion that appellant is suffering from low back 
derangement, internal derangement of the right knee, and 
deformity and pain of the right foot.  There was no specific 
diagnosis of nerve damage to the right leg.

Also of record is a medical report by Dr. B.L.G. in July 
1992, prior to the surgery. Dr. B.L.G. noted that appellant 
injured his knee at work in June 1991, and stated further, 
"[appellant] states that he has not had any previous injury 
to the right knee." Dr. B.L.G. noted atrophy of the right 
quadriceps but made no mention of nerve damage to the right 
leg.  

Post-operative clinical records by Dr. B.L.G. show that 
appellant walked with a limp after the 1992 surgery and 
complained of pain and limitation of motion, and also that 
appellant developed postoperative thrombosis.  There is no 
mention of nerve damage to the right leg.  

Appellant was hospitalized in May 1993 for postoperative 
thrombosis.  An MRI of the lumbar spine was done in 
conjunction with that hospitalization, which showed 
degenerative joint disease and bulging discs at L2-L3 and L3-
L4, but no evidence of herniated disc.

Also of record is a medical examination by Dr. P.E.G. in 
August 1993.  Chief complaints noted were joint pains, back 
pains, hypertension, and chronic phlebitis.  Appellant 
described a history of back pains for 10 months but denied 
previous injury to the back.  Appellant described numbness, 
paraesthesia, and radiculopathy in the right lower extremity, 
as well as chronic phlebitis in the right leg.  The 
assessment was limitation of function of the right knee, and 
no functional deficit due to back pain.

Also of record is a "comprehensive medical report" by Dr. 
M.C.K. dated April 1994.  Dr. M.C.K. stated that appellant 
had no significant past medical history until he sustained a 
torn medial meniscus in June 1991.   The report noted that 
appellant had successful arthroscopic knee surgery in August 
1992 but subsequently developed right lower extremity pain.  
Subsequent treatments determined the presence of pulmonary 
embolism and deep vein thrombosis.  An MRI of the lumbosacral 
spine revealed a herniated disc, related to the accident in 
June 1991 but not previously detected.   In regard to 
etiology, Dr. M.C.K. stated, "the competent producing cause 
of said injuries relate to the accident of 6/17/91, 
complicated by the surgery of 8/11/92 and the phlebitic 
complications thereof and following from which resulted from 
the surgery."

Appellant underwent a VA medical examination in July 1995 
that was intended to evaluate the disability in appellant's 
left (service-connected) knee.  During the examination, 
appellant informed the examiner that the right knee had been 
injured in a work-related accident in 1991, but appellant did 
not make any comment about any injury to the right knee prior 
to 1991.  The examination of appellant's back revealed no 
significant abnormalities.  Neurologically, the lower 
extremities were found to be intact.

Appellant had an MRI of his right knee in May 1997.  The MRI 
revealed minimal joint effusion with fluid in the 
suprapettellar bursa.  There was no definite evidence of a 
tear in the menisci or in the fibers of the anterior and 
posterior cruciate ligaments.  Medial and lateral collateral 
ligaments were intact.  A small area of osteochondritis of 
the medial femoral condyle was noted.  The impression was 
osteochondritis of the medial femoral condyle with minimal 
joint effusion.

Appellant underwent a medical examination for the New York 
State Office of Disability Determinations in October 1997.  
The examiner noted that appellant sustained a torn meniscus 
and cartilage damage in the right knee while working as a 
police officer, which necessitated surgery in 1992.  
Complications include vasculitis and elevated homocystine 
levels, resulting in an apparent thrombotic disorder.  
Appellant had episodes of deep vein thrombosis with pulmonary 
embolus, resulting in multiple hospitalizations.  Past 
medical history includes right knee derangement, right club 
foot, herniated nucleus pulposus of the cervical and lower 
spine, tarsal tunnel syndrome (of the ankle), B12 deficiency, 
and hypertension.  Appellant complained of severe back pain 
as well as pain in both knees.  Neurological findings were 
significantly decreased sensation to pinpricks over the right 
distal foot as well as the medial region in both the dorsal 
and plantar aspects.  Further evaluation by a neurologist was 
recommended in order to determine the extent and nature of 
appellant's neuropathies.   


IV.   Analysis

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 341, 346 (1999).

The first part of the Hickson test is medical evidence of a 
current disability.  In this case, there is ample evidence, 
including the determination of the Social Security 
Administration, that appellant suffers from a right knee 
disability; the Board accordingly finds that the first part 
of the Hickson analysis has been satisfied in regard to the 
right knee condition.  

There is no evidence that appellant suffers from nerve damage 
to the right leg.  There is medical evidence that appellant 
suffers from a low back condition, variously diagnosed as 
degenerative joint disease or herniated disc, that radiates 
into the lower extremities.  The Board accordingly finds that 
the first part of the Hickson analysis has not been satisfied 
in regard to the claimed right leg nerve damage.

The second part of the Hickson analysis is medical or lay 
evidence of in-service occurrence of a disease or injury.  In 
this case, there is no medical or lay documentation that 
appellant injured his right knee in service.  However, 
appellant has testified under oath that he injured his right 
knee while on active service, even though the fact of such 
injury is not documented in service medical records.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  The Board accordingly finds, for the sake of 
argument, that appellant did sustain right knee trauma during 
service.  Thus, the second part of the Hickson analysis is 
satisfied in regard to the right knee injury.  

There is no medical or lay evidence that appellant suffered 
any nerve damage or low back injury while in the service, and 
appellant in fact has specifically denied any low back 
condition prior to his operation in 1992.  The Board 
accordingly finds that the second part of the Hickson 
analysis is not satisfied in regard to the claimed right leg 
nerve damage. 

The third part of the Hickson analysis is medical evidence of 
a nexus between the in-service injury and the current 
disability.  A veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  An injury during 
service may be verified by medical or lay witness statement; 
however, the presence of a current disability requires a 
medical diagnosis, and, where an opinion is used to link the 
current disability to a cause during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, there is no medical opinion linking appellant's 
current right knee disorder to military service.  In fact, 
all competent medical opinion states that appellant's right 
knee disability began with his workplace accident in 1991.  
All competent medical opinion states that appellant's low 
back condition, radiating to the right lower extremity, began 
after appellant's surgery in 1992. Appellant has argued his 
belief that these conditions actually began in service; 
however, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
525 U. S. 962 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 10 Vet. App. 183, 186 (1997); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  The Board accordingly finds that the third 
step of the Hickson analysis has not been satisfied in regard 
to right knee disability or claimed nerve damage to the right 
leg.

Appellant contends that Dr. B.L.G. had discovered evidence of 
a previous right knee injury, which could only be from 
appellant's military service, and that he discussed the 
previous injury with Dr. B.L.G.  Discussions between Dr. 
B.L.G. and appellant constitute hearsay medical evidence; 
hearsay medical evidence does not constitute competent 
medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995); 
Warren v. Brown, 6 Vet. App. 4 (1993).  The only 
substantiating document is Dr. B.L.G.'s note, "there was a 
previous tear of the anterior horn of the medial meniscus and 
there was a balanced rim remaining."  There is nothing in 
Dr. B.L.G.'s note to indicate that this old tear occurred 
during appellant's military service, which had ended five 
years previously; the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As noted, 
there is no showing of in service treatment, nor is there 
post-service treatment prior to this injury.  Accordingly, 
there is no showing of a chronic right knee disorder in 
service.

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The 
Board accordingly notes that there is evidence that tends to 
actively disprove the claim.  Appellant's discharge physical 
does not list a right knee disability.  Appellant testified 
that his police entrance physical examination failed to 
disclose such a disability and that he was able to pass a 
police entrance physical fitness test by running up three 
flights of stairs.  Appellant testified that he was able to 
perform his duties as a police officer for five years, until 
he was injured in 1991.  Finally, appellant represented to 
Dr. B.L.G. that he had no right knee injuries prior to 1991.  
These factors indicate that appellant did not leave the 
military with a right knee injury.    

The file contains medical notes regarding the right knee 
disability in addition to the evidence cited above (operative 
reports, progress reports, etc.).  The Board has reviewed all 
these documents in adjudicating this appeal.  The Board finds 
that they provide evidence of the nature and severity of 
appellant's 1991 injury, but do not provide evidence in 
regard to the etiology of that injury, and will accordingly 
not be discussed further.  The Board is not required to 
discuss all evidence, when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-9 (2001).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Service connection for right knee disability and nerve damage 
to the right leg is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



